          Case 7:20-mj-05612-UA Document 2 Filed 05/30/20 Page 1 of 4



Approved: ________________________________
          Lindsey Keenan
          Assistant United States Attorney

Before:      THE HONORABLE LISA MARGARET SMITH
             United States Magistrate Judge
             Southern District of New York
                                                          20 M 5612
- - - - - - - - - - - - - - - -          X
UNITED STATES OF AMERICA                 :       SEALED COMPLAINT
                                         :
           - v. -                        :       Violations of 18
                                         :       U.S.C. §§ 922(g)(1)
                                         :       and 2
DONTA DIXON,
                                         :
                        Defendant.       :       COUNTY OF OFFENSE:
                                         :       WESTCHESTER
- - - - - - - - - - - - - - - -          X

SOUTHERN DISTRICT OF NEW YORK, ss.:

          BRIAN MENTON, being duly sworn, deposes and says that he
is a Task Force Officer with the Federal Bureau of Investigation
(“FBI”), and charges as follows:

                                 COUNT ONE
                    (Felon in Possession of a Firearm)

     1. On or about May 29, 2020, in the Southern District of New
York, DONTA DIXON, the defendant, knowing he had previously been
convicted of a crime punishable by imprisonment for a term
exceeding one year, knowingly possessed a firearm, to wit, a Bryco
Arms, model Jennings Nine, 9 millimeter pistol, with a defaced
serial number, and the firearm was possessed in and affecting
interstate commerce.

    (Title 18, United States Code, Sections 922(g)(1) and 2.)

     The bases for my knowledge and for the foregoing charge are,
in part, as follows:

     2. I am a Task Force Officer with the FBI, currently assigned
to the Westchester County Violent Crimes and Safe Streets Task
Force, and have been personally involved in the investigation of
this matter.      This affidavit is based upon my personal
participation   in   the   investigation   of   this  matter,   my
       Case 7:20-mj-05612-UA Document 2 Filed 05/30/20 Page 2 of 4



conversations with law enforcement agents, witnesses and others,
as well as my examination of reports and records.    Because this
affidavit is being submitted for the limited purpose of
establishing probable cause, it does not include all the facts
that I have learned during the course of my investigation. Where
the contents of documents and the actions, statements and
conversations of others are reported herein, they are reported in
substance and in part, except where otherwise indicated.

     3. Based on my participation in this investigation, and my
conversations with law enforcement officers from the Yonkers
Police Department (the “YPD”), and my review of reports from the
same, I have learned the following:

          a.   On or about May 29, 2020, police officers from the
YPD 3rd Precinct anti-crime unit were on duty in the vicinity of
Joseph Cerrato Park, in Yonkers, New York.

          b.   At approximately 5:20 p.m., on or about May 29,
2020, a YPD police officer in plain clothes (“Officer-1”) and his
partner, were in an unmarked    car near the corner of Riverdale
Avenue and Vark Street, when they observed an individual
(“Individual-1”) walking north on Riverdale Avenue.

          c.   According to Officer-1, Individual-1 had an orange
fanny pack slung across his chest.         Officer-1 watched as
Individual-1 adjusted the fanny pack, peered into it, then looked
over his shoulder. Individual-1 repeated this action several times
while walking.

          d.   According to Officer-1, the fanny pack appeared to
contain a heavy object, because each time Individual-1 adjusted
the fanny pack, it slid back down his torso.

          e.   According to Officer-1, a marked YPD patrol car
drove past Individual-1, and Individual-1 grabbed the fanny pack
and shifted his body to shield the fanny pack from view of the
patrol car.

          f.   According to Officer-1, he and his partner
approached Individual-1 as Individual-1 turned right on Hudson
Street. Officer-1 identified himself as a YPD officer, and pointed
to the shield on his waist. Officer-1 stated, in substance and in
part, “Yonkers Police, can we talk to you for a minute?”

          g.   According  to   Officer-1,   as  he   approached
Individual-1, Individual-1 grabbed the fanny pack, took a step

                                   2
       Case 7:20-mj-05612-UA Document 2 Filed 05/30/20 Page 3 of 4



backward, and turned his body to shield the fanny pack from view.
Based on Individual-1’s movements during the time they observed
him, and the apparent weight of the object in the fanny pack, which
settled at the bottom of the bag, Officer-1 believed the fanny
pack may have contained a weapon.

          h.   According   to  Officer-1,   his  partner   asked
Individual-1, in substance and in part, if he had any weapons or
drugs on his person.   Individual-1 stated that he did not. For
safety purposes, Officer-1’s partner conducted a pat down of
Individual-1, and identified the object in the fanny pack as a
gun.

          i.   According to Officer-1, after finding the gun he
placed Individual-1 under arrest, and transported him to the YPD.

     4.   Based on my review of a report from the YPD, I am aware
that the gun recovered from Individual-1 on or about May 29, 2020,
was a Bryco Arms, model Jennings Nine, 9 millimeter pistol, with
a defaced serial number. The gun was loaded with eight ballpoint
PMC 9 millimeter Luger bullets in the magazine, and a ninth bullet
in the chamber.

     5.   On or about May 29, 2020, I participated in an interview
of Individual-1. Based on my participation in the interview, I am
aware that at the YPD station, Individual-1 identified himself as
DONTA DIXON, the defendant. DIXON waived his Miranda rights, and
agreed to speak to law enforcement officers.     DIXON stated, in
substance and in part, the following:

           a. On or about May 29, 2020, DIXON contacted a friend
on Snapchat, and arranged to purchase a gun. According to DIXON,
he was directed to meet an unknown individual at Joseph Cerrato
Park in Yonkers, New York, at 10:30 a.m.

           b. DIXON paid $150 for the gun, which was delivered to
him in the orange fanny pack.

           c. DIXON stated that as he was leaving the park, he
continuously unzipped the fanny pack to examine the gun, because
he was concerned that the inexpensive price might mean the gun was
defective.

     6.   Based on my review of a report of a Special Agent with
the Bureau of Alcohol, Tobacco, Firearms, and Explosives who is
familiar with the manufacturing of firearms and ammunition, I know
that the Bryco Arms, model Jennings Nine, 9 millimeter pistol, was

                                   3
       Case 7:20-mj-05612-UA Document 2 Filed 05/30/20 Page 4 of 4



manufactured in either the State of California or the State of
Nevada.

     7.   I have reviewed criminal history records pertaining to
DONTA DIXON, the defendant, which show that DIXON was convicted of
a crime punishable by a year or more imprisonment, to wit, on or
about October 23, 2012, DIXON was convicted of first degree assault
in violation of New York Penal Law Section 120.10[01], and was
sentenced to a term of imprisonment of 42 months.

           WHEREFORE, deponent respectfully requests that a
warrant be issued for the arrest of DONTA DIXON, the defendant,
and that he be imprisoned or bailed, as the case may be.
                        /s/ Brian Menton, signed by USMJ Smith with permission of
                        the _______________________________
                             witness obtained via FaceTime
                            Task Force Officer Brian Menton
                            Federal Bureau of Investigation Shield #608


Sworn to before me this
30th day of May 2020           also via FaceTime


__________________________________
THE HONORABLE LISA MARGARET SMITH
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                    4
